            Case 2:18-cr-00131-RAJ Document 1335 Filed 06/23/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                     NO. CR18-0131 RAJ
10                            Plaintiff
                                                    ORDER GRANTING
11                     v.                           DEFENDANT’S MOTION TO SEAL
12    LAMONT JEFFREY REYNOLDS,
13                            Defendant.
14
15         THIS MATTER has come before the Court on the motion to seal Exhibit 1 to

16 Lamont Jeffrey Reynolds’ Motion for Reconsideration. Dkt. 1332. The Court has
17 reviewed the motion and records in this case and finds there are compelling reasons to
18 permit the filing under seal of Exhibit 1 to the Motion for Reconsideration, due to the
19 sensitive information contained therein.
20         IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #1332) is GRANTED.

21 Exhibit 1 to the Motion for Reconsideration, Dkt. 1333, shall remain filed under seal.
22
23         DATED this 23rd day of June, 2020.

24
25
                                                     A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27
28
     ORDER GRANTING
     DEFENDANT’S MOTION TO SEAL - 1
